1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     ALICE REVIVO,                     Case No. 2:17-cv-00855-JAK-AJWx

12        Plaintiff,                   JUDGMENT
13                                     JS-6
          v.
14

15
     SUSAN CURDA, District Director
     of Los Angeles District Office,
16   United States and Immigration
     Services, USCIS,
17

18        Defendant.
19

20

21

22

23

24

25

26



                                       1
1          In light of the order filed on September 28, 2018 denying Plaintiff’s motion
2    for summary judgment and granting Defendant’s motion for summary judgment
3    (Dkt. 36), the Court ORDERS that judgment be entered as follows:
4          1. Judgment for Defendant Susan Curda and against Plaintiff Alice Revivo.
5          2. The Clerk of Court shall close this case.
6          IT IS SO ORDERED.
7

8    Dated: October 23, 2018
9

10                                         _____________________________
                                           JOHN A. KRONSTADT
11
                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                              2
